Citation Nr: 1418148	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The decedent had service with the United States Armed Forces in the Far East (USAFFE) during World War II.  The appellant is a surviving son.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

After issuance of the March 2011 statement of the case, the appellant filed with VA additional evidence.  Nonetheless, the Board finds that a remand for the issuance of a supplemental statement of the case is not required because this evidence is not pertinent evidence because it is either duplicative of evidence already found in the record or not related to the issue on appeal.  See 38 C.F.R. § 19.31 (2013).


FINDING OF FACT

The appellant is a child of a serviceman who had service with the USAFFE during World War II and who died in March 2009.


CONCLUSION OF LAW

The claim for a one-time payment from the FVEC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), the Board finds that it does not apply to the current appeal because the appeal is being decided as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Under the American Recovery and Reinvestment Act (Act), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

With the above laws and regulations in mind, the Board notes that the facts of this appeal are not in dispute and are as follows.  

The decedent had service with the USAFFE during World War II and the appellant is a surviving son.  In February 2009, the decedent filed a claim for a one-time benefit from the FVEC Fund.  In March 2009, the decedent died.  In August 2009, the decedent's spouse filed a claim requesting to be paid the one-time benefit from the FVEC Fund.  In November 2009, the decedent's spouse died.  In October 2009, the appellant filed his claim requesting that he be paid the one-time benefit from the FVEC Fund.  

In support of his claim, the appellant submitted information confirming that he was a surviving son of the decedent and that he wanted to claim any benefits his father, and later his mother, was due from the FVEC Fund.  

The Act is quite specific regarding the persons entitled to receive the one-time payment from the FVEC Fund; the two categories specified are: (1) Eligible Persons, i.e., veterans who served in the service of the U.S. Armed Forces in the Far East during World War II and (2) surviving spouses of the eligible persons.  

Significantly, a surviving child of an "eligible person" is not identified as an eligible person in his own right for purposes of the Act.  Moreover, the Board has no authority to award a payment of a benefit for which there is no legal authority.  See 38 U.S.C.A. §§ 501, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  Therefore, the Board finds that the appellant is not entitled to claim these benefits as a matter of law.  

In reaching this conclusion, the Board has considered the appellant's passionate arguments.  However, as the law and not the evidence of record is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Legal eligibility for a one-time payment from the FVEC Fund is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


